On December 28, 2006, the Defendant was sentenced for Count 1: Aggravated Burglary, a felony, in violation of Section 45-6-204(2)(b), MCA to commitment to the Department of Corrections for a period of Ten (10) years, with Five (5) of those years suspended; recommended that Defendant be considered for placement at Connections Corrections, Treasure State Training Facility, and/or a Pre-Release facility; and other terms and conditions given in the Judgment and Sentence on December 28, 2006. Count II: Assault With A Weapon, a felony, in violation of Section 45-5-213(1)(b), MCA and Count III: Assault With A Weapon, a felony, in violation of Section 45-5-213(1)(a), MCA were Dismissed.
On November 6, 2013, the Court found Defendant had violated the conditions of the Judgment and Sentence dated January 17, 2007. On December 5,2013, the Defendant was sentenced for Count I: Aggravated Burglary, a felony, in violation of Section 45-6-204(2)(b), MCA to commitment to the Department of Corrections for a period of Five (5) years; Defendant be required to comply with all requirements imposed by the Court’s Judgments) of January 17, 2007; credit for 141 days served in custody; no credit for any time otherwise served on probation; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on December 5, 2013.
On May 8, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jorden Ramler, an intern with the Montana Office of Public Defender, under the supervision ofEd Sheehy, Jr., Attorney at Law. The State was represented by Kenneth Park, Deputy Flathead County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that the Defendant is entitled to 141 days of jail credit against his existing sentence with respect to his probation violations. That credit was not included in the Judgment. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.